PER CURIAM.
We reverse the trial court’s order summarily denying without prejudice appellant’s petition for injunction for protection against domestic violence. See Sanchez v. State, 785 So.2d 672 (Fla, 4th DCA 2001).1 As this Court held fifteen years ago in Sanchez, the trial judge’s summary denial of the petition without a hearing and without providing any explanation as to how the allegations are insufficient is improper. Id. at 677 (explaining that “where the trial court’s action is based on a finding that the allegations are insufficient, the trial court must give a specific basis for that finding”).
On remand, the trial court shall enter an order specifying how the petition is insufficient or conduct a hearing on the petition as provided for in section 741.30, Florida Statutes (2015), and Florida Family Law Rule of Procedure 12.610.

Reversed and remanded.

CIKLIN, C.J., TAYLOR and LEVINE, JJ., concur.

. In Sanchez, this Court granted certiorari to quash the trial court's -orders; however, a non-final order denying an injunction is ap-pealable under Florida Rule of Appellate Procedure 9.130(a)(3)(B), and we recognize that an appeal is generally the appropriate remedy.